Exhibit 10.19
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 




THE 2005
HERITAGE COMMERCE CORP
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


 


 
Effective January 1, 2005




 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS 
PAGE
ARTICLE I            PURPOSE AND EFFECTIVE DATE
1
ARTICLE II           DEFINITIONS 
 1 
      2.1            Acturial Equivalent 
 1 
      2.2            Applicable Percentage
 1 
      2.3            Board
  1 
      2.4            Change in Control 
  1 
      2.5            Committee
  1 
      2.6            Disbility/Disabled
  1 
      2.7            Retirement                  
 2
      2.8            Normal Retirement Date 
 2 
      2.9            Early Retirement Date 
 2 
      2.10                                 Early Retirement Benefit
 2
      2.11                                  Employer
 2
      2.12                                  Participant
 2
      2.13                                 Participation Agreement
 2 
      2.14                                 Supplemental Retirement Benefit
 2
ARTICLE III                                 ELIGIBILITY AND PARTICPATION      
 2 
      3.1            Eligibility and Particpation 
 2
ARTICLE IV                                 SUPPLEMENTAL RETIREMENT BENEFITS 
 3 
      4.1                                  Retirement on or After Normal
Retirement Date 
 3 
      4.2            Retirement on or After Early Retirement Date but Before
Normal Retirement Date
       3
      4.3            Termination Without Case
       3
      4.4            Voluntary Termination
3
      4.5            Termination Pursuant to a Change in Control
 3
      4.6            Termination Following the Determination of Disability
 3
      4.7            Termination For Cause
 3
      4.8            Death of Participant During Active Employment
 4
ARTICLE V            FORM AND PAYMENT OF BENEFITS 
 4
      5.1            Internal Revenue Code Section 409A Compliance 
 4
      5.2            Reduction for Early Commencement of Benefits
 4
      5.3            Form of Benefit Payment
 4
      5.4            Modifying Form of Benefit Payment     
 4
      5.5            Withholding of Payroll Taxes
 4
      5.6            Payment to Guardian 
 4
ARTICLE VI            ADMINISTRATION 
 5 
     6.1             Committee and Duties 
 5
     6.2             Agents
 5
     6.3             Binding Effects of Decisions
 5
     6.4             Indemnity of Committee
 5
ARTICLE VII           BENEFICIARY DESIGNATION                
 5
     7.1             Beneficiary Designation
 5
     7.2             Admendments to Beneficiary Designation
 5
     7.3             No Participant Designation
 5
     7.4             Effect of Payment
 5
ARTICLE VIII          CLAIMS PROCEDURE     
 5
     8.1            Claim 
 5
     8.2            Arbitration of Disputes
 6
ARTICLE IX           MISCELLANEOUS 
 6
     9.1            Unfunded Plan
 6
     9.2            Unsecured General Creditor
 6
     9.3            Trust Fund
 6
     9.4            Nonassignability
 6
     9.5            Not a Contract of Employment
 6
     9.6            Protective Provisions
 6
     9.7            Terms
 7
     9.8            Captions
 7
     9.9            Governing Law
 7
     9.10                                  Validity
 7
     9.11                                  Notice
 7
     9.12                                 Successors
 7
     9.13                                  IRS Section 280G Issue
 7
    EXHIBIT 1:           Participation Agreement    EXHIBIT
2:           Distribution Election Form    EXHIBIT 3:           Beneficiary
Agreement   

 
i

--------------------------------------------------------------------------------


THE 2005
HERITAGE COMMERCE CORP
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
ARTICLE I
PURPOSE AND EFFECTIVE DATE
 
The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
provide supplemental retirement benefits for certain key employees of Heritage
Commerce Corp, Heritage Bank of Commerce and subsidiaries or affiliates thereof
(the “Employer”) who are employed by the Employer on, or after January 1,
2005.  It is intended that the Plan will aid in retaining and attracting
individuals of exceptional ability by providing them with these benefits.  This
Plan shall be effective as of January 1, 2005.
 
ARTICLE II
DEFINITIONS
 
For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
 
2.1 Actuarial Equivalent.  “Actuarial Equivalent” means equivalence in value
between two or more forms and/or times of payment based on a determination by an
actuary chosen by the Committee, using sound actuarial assumptions at the time
of such determination,
 
2.2 Applicable Percentage.  The term “Applicable Percentage” shall mean that
percentage of the Supplemental Retirement Benefits that the Participant is
entitled to receive based on the circumstances surrounding the termination of
Employment.  The Applicable Percentage of Supplemental Retirement Benefits shall
accrue on the schedule incorporated in the Participation Agreement.  
 
2.3 Board.  “Board” means the Board of Directors of Heritage Commerce Corp.  
 
2.4 Change in Control.  Change in Control shall be defined as follows:
 
(A) The acquisition of more than fifty percent (50%) of the value or voting
power of the Bank’s stock by a person or group;
 
(B) The acquisition in a period of twelve (12) months or less of at least
thirty- five percent (35%) of the Bank’s stock by a person or group:
 
(C) The replacement of a majority of the Bank’s board in a period of twelve (12)
months or less by Directors who were not endorsed by a majority of the current
board members; or
 
(D) The acquisition in a period of twelve (12) months or less of forty percent
(40%) or more of the Bank’s assets by an unrelated entity.
 
For the purpose of this Agreement, transfers made on account of deaths or gifts,
transfers between family members or transfers to a qualified retirement plan
maintained by the Bank shall not be considered in determining whether there has
been a Change in Control,
 
2.5 Committee.  “Committee” means the Compensation and Benefits Committee of the
Board of Directors of Heritage Commerce Corp.  
 
2.6 Disability/Disabled.  For the purpose of this Plan, a Participant will be
considered disabled if:
 
(A) He is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or
 
1

--------------------------------------------------------------------------------


(B) He is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Participant’s employer.
 
2.7 Retirement.  The term “Retirement” or “Retires” shall refer to the date
which the Participant acknowledges in writing to Employer to be the last day the
Participant will provide any significant personal services, whether as an
employee or independent consultant or contractor, to Employer (for any reason
other than Termination for Cause, because of a Disability, or Following a Change
of Control, as defined herein).  For purposes of this Plan, the phrase
“significant personal services” shall mean more than ten (10) hours of personal
services rendered to one or more individuals or entities in any thirty (30) day
period.  
 
2.8 Normal Retirement Date.  “Normal Retirement Date” shall mean the dare
specified in the Participation Agreement on which the Participant terminates
employment with the Employer (for any reason other than Termination for Cause,
because of a Disability, or Following a Change of Control).  
 
2.9 Early Retirement Date.  “Early Retirement Date” means the date on which a
Participant terminates employment with the Employer (for any reason other than
Termination for Cause, because of a Disability, or Following a Change of
Control), if such termination date occurs on or after such Participant’s
attainment of age fifty-five (55).  
 
2.10 Early Retirement Benefit.  “Early Retirement Benefit” means the Actuarial
Equivalent of the Supplemental Retirement Benefit based on the actual Early
Retirement Date.  
 
2.11 Employer.  “Employer” means Heritage Commerce Corp, Heritage Bank of
Commerce, any subsidiaries or affiliates thereof, or any successors thereto.  
 
2.12 Participant.  “Participant” means any individual who is participating in or
has participated in this Plan, and who has not yet received his full benefit
hereunder, as provided in Article III.  
 
2.13 Participation Agreement.  “Participation Agreement” means the agreement
filed by a Participant and approved by the Board pursuant to Article III.  
 
2.14 Supplemental Retirement Benefit.  “Supplemental Retirement Benefit” means
the benefit specified in the Participation Agreement.  
 
ARTICLE III
ELIGIBILITY AND PARTICIPATION
 
3.1 Eligibility and Participation.  
 
(A) Eligibility.  Eligibility to participate in the Plan is limited to those key
employees of the Employer that are designated, from time to time, by the Board.
 
(B) Participation.  An employee’s participation in the Plan shall be effective
upon notification of such person by the Committee of eligibility to participate,
completion of a Participation Agreement by such person, and acceptance of the
Participation Agreement by the Committee.  Participation in the Plan shall
continue until such time as the Participant terminates employment with the
Employer and as long thereafter as the Participant is eligible to receive
benefits under this Plan.
 
2

--------------------------------------------------------------------------------


ARTICLE IV
SUPPLEMENTAL RETIREMENT BENEFITS
 
4.1 Retirement on or After Normal Retirement Date.  The Applicable Percentage of
the Supplemental Retirement Benefit (as identified in the Participant Agreement)
for a Participant whose employment with the Employer terminates on or after the
Normal Retirement Date shall be one hundred percent (100%).  Unless selected
otherwise in accordance with the terms of paragraph 5.3, this Normal Retirement
Benefit shall be paid monthly, with payments to commence on the first day of the
month following the Participant’s Normal Retirement Date and continuing until
the death of the Participant.  
 
4.2 Retirement on or After Early Retirement Date but Before Normal Retirement
Date.  The Participant may elect to retire on a date that constitutes an Early
Retirement Date and receive the Actuarial Equivalent of the Applicable
Percentage of the Supplemental Retirement Benefit based on the actual Early
Retirement Date.  Unless selected otherwise in accordance with the terms of
paragraph 5.3, this Early Retirement Benefit shall be paid monthly, with
payments to commence on the first day of the month following the Participant’s
Early Retirement Date and continuing until the death of the Participant.  
 
4.3 Termination Without Cause.  If the Participant’s employment is terminated by
the Employer Without Cause, the Participant shall be eligible to receive the
Actuarial Equivalent of the Applicable Percentage of the Supplemental Retirement
Benefits as of the effective date of Termination with payments to commence
thirty (30) days after the later of the Participant’s attainment of age
sixty-two (62) or the date of termination, and continuing until the death of the
Participant.  (Participant shall have the ability to select an alternate payment
form in accordance with the terms of paragraph 5.3).  
 
4.4 Voluntary Termination.  If the Participant’s employment is terminated by
voluntary resignation other than for Early Retirement, and such resignation is
not subject to the provisions of paragraph 4.5 below, the Participant shall be
entitled to be paid the Actuarial Equivalent of the Applicable Percentage of the
Supplemental Retirement Benefit as of the effective date of Termination.  Unless
selected otherwise pursuant to the terms of paragraph 5.3, payments shall
commence thirty (30) days after the later of the Participant’s attainment of age
sixty-two (62) or the date of termination, and shall continue until the death of
the Participant.  
 
4.5 Termination Pursuant to a Change in Control.  In the event a Participant is
terminated “Pursuant to a Change in Control,” the Applicable Percentage shall be
one hundred percent (100%).  A termination shall be deemed to be “Pursuant to a
Change in Control” if, within two (2) years following the occurrence of a Change
in Control, the Participant’s employment with the Employer is terminated by
either the Participant or the Employer other than because of a Termination for
Cause (as defined below in paragraph 4.7).  At the Participant’s option, this
Benefit shall be paid monthly, with payments to commence on the first day of the
month following the Participant’s Early Retirement Date (reduced to actuarial
equivalent in accordance with the terms of paragraph 5.2) or the Normal
Retirement Date, and continuing until the death of the Participant.  In the
event Participant fails to select a payment start date, payments shall begin one
month following the Participant’s Early Retirement Date.
 
4.6 Termination Following the Determination of Disability.  The Applicable
Percentage for a Participant whose employment with the Employer terminates
because of Disability shall be one hundred percent (100%).  Unless selected
otherwise in accordance with the terms of paragraph 5.3, payments shall commence
thirty (30) days after the later of the Participant’s attainment of age
sixty-two (62) or the date of termination and shall continue until the death of
the Participant.
 
4.7 Termination For Cause.  If a Participant is terminated For Cause, as defined
below, Participant shall forfeit any and all benefits payable under this
Plan.  For the purpose of this Plan, For Cause shall be defined as any of the
following:
 
(A) The willful, intentional and material breach or the habitual and continued
neglect by the Executive of his employment responsibilities and duties;
 
(B) The Executive’s willful and intentional violation of (i) any state, federal,
banking or securities laws, or of the Bylaws, rules, policies or resolutions of
Employer, or the rules or regulations of the California Commissioner of
Financial Institutions, Board of Governors or the Federal Reserve System,
Federal Deposit Insurance Corporation, or other regulatory agency or
governmental authority having jurisdiction over the Employer, which has a
material adverse effect upon the Employer:
 
3

--------------------------------------------------------------------------------


(C) The Executive’s final conviction after exhaustion of all appeals of (i) any
felony or (ii) a crime involving moral turpitude, or the Executive’s willful and
intentional commission of a fraudulent or dishonest act, which in any of the
foregoing circumstances has a material adverse effect upon the Employer.
 
4.8 Death of Participant During Active Employment.  In the event Participant
dies while actively employed by Employer, then no death benefits shall be
payable under this Agreement (other than a survivor benefit qualified for under
paragraphs 4.1 through 4.7 above and selected pursuant to paragraph 5.3).  Such
benefits are described by a Joint Beneficiary Designation Agreement, if any.  
 
ARTICLE V
FORM AND PAYMENT OF BENEFITS
 
5.1 Internal Revenue Code Section 409A Compliance.  It is the intent of the
parties to comply with all applicable Internal Revenue Code
Sections.  including, but not limited to, IRC 409A.  Thus, for any benefits
payable pursuant to this Plan, if the Participant is a Key Employee, as defined
by the Internal Revenue Service, and said Company is publicly traded at the time
of “separation from service” (as defined by IRC 409A), any such benefit payment
described herein shall be withheld for six (6) months following such separation
from service, in order to comply with IRC 409A.
 
5.2 Reduction for Early Commencement of Benefits.  If a Participant receives a
Supplemental Retirement Benefit under this Plan before the Participant’s Normal
Retirement Date, the monthly Supplemental Retirement Benefit shall be reduced to
its Actuarial Equivalent value.
 
5.3 Form of Benefit Payment.  The Supplemental Retirement Benefit shall be paid
in the basic form provided below, unless the Participant selects an alternate
form of payment.  The basic and alternative forms of payment are as follows:
 
(A) Basic Form of Benefit Payments.  Unless an alternate selection is made,
payments made pursuant to this Plan shall be made as follows:  Monthly single
life annuity for the Participant’s life.
 
(B) Alternative Forms of Benefit Payment.
 
(i) A joint and survivor annuity of the Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor in the same amount as the
amount paid to the Participant.
 
(ii) A joint and survivor annuity of the Actuarial Equivalent Value equal to the
Basic Benefit with payment continued to the survivor and one-half of the amount
paid to the Participant.
 
(iii) Any other Actuarial Equivalent method as approved by the Board and
selected in accordance with the provisions of the appropriate IRS requirements,
including but not limited to IRC 409A.
 
5.4 Modifying Form of Benefit Payment.  A Participant may modify the form of
Benefit Payment, however any such modification (i) may not take effect until at
least twelve (12) months after the date on which the election is made, and
(ii) the first payment to which such election is made must be deferred for a
period of at least five (5) years from the date the payment would otherwise have
been made.
 
5.5 Withholding of Payroll Taxes.  The Employer shall withhold from payments
made hereunder any taxes required to be withheld from a Participant’s age under
federal, state or local law.  However, a Beneficiary may elect not to have
withholding for federal income tax purposes pursuant to Section 3405(a)(2) of
the Internal Revenue Code, or any successor provision thereto.
 
5.6 Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Plan benefit to the guardian,
legal representative or such person having the care and custody of such minor,
incompetent or person.  The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan benefit.  Such distribution shall completely discharge
the Committee and the Employer from all liability with respect to such benefit.
 
4

--------------------------------------------------------------------------------


ARTICLE VI
ADMINISTRATION
 
6.1 Committee and Duties.  This Plan shall be administered by an Administrative
Committee which shall consist of not less than three persons appointed by the
Chairman of the Board.  Any member of the Committee may be removed at any time
by the Board.  Any member may resign by delivering his written resignation to
the Board.  Upon the existence of any vacancy, the Board may appoint a
successor.  The Committee shall have the authority to make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions including interpretations of
this Plan, as may arise in connection with the Plan.  A majority of the members
of the Committee shall constitute a quorum for the transaction of business.  A
majority vote of the Committee members constituting a quorum shall control any
decision.
 
6.2 Agents.  In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Employer.
 
6.3 Binding Effect of Decisions.  The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.
 
6.4 Indemnity of Committee.  The Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage.  expense, or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.
 
ARTICLE VII
BENEFICIARY DESIGNATION
 
7.1 Beneficiary Designation.  Each Participant shall have the right, at any
time, to designate any person or persons as his Beneficiary or Beneficiaries
(both primary as well as secondary) to whom benefits under this Plan shall be
paid in the event of his death prior to complete distribution to the Participant
of the benefits due under the Plan.  Each Beneficiary designation shall be in a
written form prescribed by the Committee, and will be effective only when filed
with the Committee during the Participant’s lifetime.
 
7.2 Amendments to Beneficiary Designation.  Any Beneficiary designation may be
changed by a Participant without the consent of any designated Beneficiary by
the filing of a new Beneficiary designation with the Committee.  The filing of a
new Beneficiary designation form will cancel all Beneficiary designations
previously filed.  If a Participant’s Compensation is community property, any
Beneficiary designation shall be valid or effective only as permitted under
applicable law.
 
7.3 No Participant Designation.  In the absence of an effective Beneficiary
designation, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be the Participant’s
estate.
 
7.4 Effect of Payment.  The payment to the deemed Beneficiary shall completely
discharge the Employer’s obligations under this Plan.
 
ARTICLE VIII
CLAIMS PROCEDURE
 
8.1 Claim.  The Employer shall, but only to the extent necessary to comply with
ERISA, be designated as the named fiduciary under this Plan and shall have
authority to control and manage the operation and administration of this
Plan.  Consistent therewith, the Employer shall make all determinations as to
the rights to benefits under this Plan.  Any decision by the Employer denying a
claim by the Participant, the Participant’s spouse, or the Participant’s
beneficiary for benefits under this Plan shall be stated in writing and
delivered or mailed, via registered or certified mail, to the Participant, the
Participant’s spouse or the Participant’s beneficiary, as the case may be.  Such
decision shall set forth the specific reasons for the denial of a claim.  In
addition, the Employer shall provide the Participant, the Participant’s spouse
or the Participant’s beneficiary with a reasonable opportunity for a full and
fair review of the decision denying such claim.
 
5

--------------------------------------------------------------------------------


8.2 Arbitration of Disputes.  All unresolved claims, disputes and other matters
in question arising out of or relating to this Plan or the breach or
interpretation thereof, other than those matters which are to be determined by
the Employer in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
located in San Francisco, California.  In the event JAMS is unable or unwilling
to conduct the arbitration provided for under the terms of this Paragraph, or
has discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties, of the American Arbitration
Association (“AAA”), located in San Francisco, California, shall conduct the
binding arbitration referred to in this Paragraph.  Notice of the demand for
arbitration shall be filed in writing with the other party to this Plan and with
JAMS (or AAA, if necessary).  In no event shall the demand for arbitration be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.  The arbitration shall be subject to such
rules of procedure used or established by JAMS, or if there are none, the rules
of procedure used or established by AAA.  Any award rendered by JAMS or AAA
shall be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof.  The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with, the provisions of
Title 9 of Part 3 of the California Code of Civil Procedure.  Any arbitration
hereunder shall be conducted in San Jose, California, unless otherwise agreed to
by the parties.
 
ARTICLE IX
MISCELLANEOUS
 
9.1 Unfunded Plan.  This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3, and 4
of Title 1 ERISA.  Accordingly, the Plan shall terminate and no further benefits
shall be paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.
 
9.2 Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by the Employer.  Except as may be provided it Section 8.3, such
policies, annuity contracts or other assets of the Employer shall not be held
under any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Employer under this Plan.  Any and all of
the Employer’s assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of the Employer.  The Employer’s obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future.
 
9.3 Trust Fund.  The Employer shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, the Employer may establish
one or more trusts, with such trustee as the Board may approve, for the purpose
of providing for the payment of such benefits.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefit shall remain
the obligation of, and shall be paid by, the Employer.  
 
9.4 Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and
nontransferable.  No part of the amount payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant’s or any other person, nor
be transferable by operation of law in the event of a Participant a or any other
person’s bankruptcy or insolvency.
 
9.5 Not a Contract of Employment.  The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant, and the Participant (or his Beneficiary) shall have no rights
against the Employer except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge him at any time.
 
9.6 Protective Provisions.  A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefit hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.
 
6

--------------------------------------------------------------------------------


9.7 Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.
 
9.8 Captions.  The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
 
9.9 Governing Law.  The provisions of this Plan shall be construed, interpreted,
and governed in all respects in accordance with applicable federal law and, to
the extent not preempted by such federal law, in accordance with the laws of the
State of California.
 
9.10 Validity.  If any provision of this Plan shall be held illegal or invalid
for any reason, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.
 
9.11 Notice.  Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient in writing and hand delivered, or
sent by registered or certified mail, to any member of the Committee, or to the
Employer’s statutory agent.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
 
9.12 Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns.  The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.  
 
9.13 IRS Section 280G Issues.  If all or any portion of the amounts payable to
the Participant under this Plan, either alone or together with other payments
which the Participant has the right to receive from the Employer, constitute
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment),
Participant shall be responsible for the payment of such excise tax and Employer
(and its successor) shall be responsible for any loss of deductibility related
thereto; provided, however, that Employer and Participant shall cooperate with
each other and use all reasonable efforts to minimize to the fullest extent
possible the amount of excise tax imposed by Section 4999 of the Code.  If, at a
later date, it is determined (pursuant to final regulations or published rulings
of the Internal Revenue Service, final judgment of a court of competent
jurisdiction, or otherwise) that the amount of excise taxes payable by the
Participant is greater than the amount initially so determined, then the
Participant shall pay an amount equal to the sum of such additional excise taxes
and any interest, fines and penalties resulting from such underpayment.  The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by the Employer immediately prior to the
change in control or such other independent accounting firm or advisor as may be
mutually agreeable to Employer and Participant in the exercise of their
reasonable good faith judgment.  
 
HERITAGE COMMERCE CORP




By:_____________________________                                                      By:__________________________________                                                    
Signature and
Date                                                                                                     Secretary
and Date


Title:____________________________                                                                
 
 
 
 
 
 
 
 
 
 
7 

--------------------------------------------------------------------------------


